Opinion by
Mollison, J.
It was stipulated that the two classes of merchandise are the same in all material respects as those involved in Calif-Asia Co., Ltd. v. United States (39 C. C. P. A. 133, C. A. D. 475). In accordance with stipulation of counsel and following the cited decision, the claims of the plaintiff were sustained as follows: The items marked “A” in protest 142636-K were held dutiable at 40 percent under paragraph 412, and the items marked “B” were held dutiable at 25 percent under said paragraph, as modified by the trade agreement with the United Kingdom (T. D. 49753). As to the remaining protests, the items marked “A” were held dutiable at 20 percent under paragraph 412, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), and the items marked “B” were held dutiable as 12% percent under said paragraph, as modified by said T. D. 51802.